DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 16/299,230 filed on
10/25/2021.
Status of Claims:
Claims 1, and 3-9 are pending in this Office Action.
Claim 2 is canceled in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 09/21/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (PG PUB 20100076965) "Kamada" in view of Downs et al. (PG PUB 20100153324) “Downs”.
Regarding claim 1, Kamada teaches an information processing apparatus, comprising: an input log storage medium configured to store an input log of text data for a predetermined application (Fig. 4 & [0069-0070]: The system has a keyword storage unit (input log storage medium) that links keywords with weights and stores the association for each keyword wherein a fixed keyword group may be stored. Also, the keyword storage unit of the system also stores a positive weight and a negative weight for each keyword. Thus, the system has a location to store the keywords or text data for further processing steps); and 5a processor configured with a memory storing a program executed by the processor to perform operations comprising: operation as an interest information prediction unit configured to predict, from the input log of the text data, interest information to interest an individual user or a user group that input the text data ([0005]: The system obtains useful information that is relevant to the keyword which the user inputted at the web searching site at that time, or the keyword contained in the mail message being viewed by the user in the web mail service, is presented. This implies that the keyword or text data are inputted by the user which are collected to process relevant information subsequently. [0079]: The useful information selector of the system receives a priority keyword from the weight processor and selects useful information corresponding to the priority keyword from the information stored in the useful information storage unit. Thus, the system is configured to detect the interest information that the user is expecting or requesting); operation as a relevant information obtaining unit configured to obtain 10relevant information relevant to the interest information ([0079-0080]: When the useful information storage unit stores a combination of a plurality of keywords and useful information mapped into each other, the useful information selector selects useful information corresponding to a plurality of priority keywords and select the useful information from the information stored in the useful information storage unit. This is equivalent to obtaining relevant information to the interest information for a user according to plurality of keywords or text data); operation as a relevant information output unit configured to output the relevant information ([0082]: The system contains a display controller that displays the useful information output from the useful information selector on a screen of the display); operation as a response input unit configured to receive a user response to the relevant information ([0083]: The feedback receiving unit of the system receives from the user an input for evaluation (user response) indicating whether user is interested in the content of the file originating the useful information); operation as a response determination unit configured to determine whether the user response indicates interest in the relevant information ([0083-0084]: The feedback receiving unit receives from the user an input for evaluation indicating whether user is interested in the content of the file originating the useful information. The feedback is used to determine whether the useful information is of any significance to the user depends on how proper useful information is retrieved from the useful information storage unit based on the file processed by the access processor. Thus, the system receives user’s response to determine relevancy of the provided information to the user).
Downs teaches operation as a prediction criterion adjustment unit configured to: adjust a criterion for predicting the interest information to increase a level of detail of the interest information, by increasing a level of granularity of terms included in the interest information, based on determining that the user response indicates interest in the relevant information; adjust the criterion for predicting the interest information to generalize the level of detail of the interest information, by decreasing the level of granularity of the terms included in the interest information, based on determining that the user response does not indicate interest in the relevant information; and output the criterion to the interest information prediction unit ([0118]: FIG. 2M illustrates one example of a GUI 205 that may be used in some embodiments to provide a user with information about determined relevance information for one or more domains of interest… A user may in some embodiments be provided with recommendations based on known preferences of the user, such as to include additional terms that are determined to likely also be preferred by the user and/or to include content items that are related to such likely additional terms. GUI is being provided to a particular user based on known and inferred preferences of the user, with the particular user in this example being User X previously discussed with respect to FIGS. 9H-9I. As previously discussed, User X is known to have positive preferences for the terms "Hank Aaron" and "home run" and to have a negative preference for the term "Giants," with respect to the baseball domain. Thus, before increasing the level of granularity of terms, inputs or references (input log of the text data) related to the user is determined to deliver the appropriate relevant information to the user. [0119]: A user-selectable tab 206a corresponding to User X's positive preferences is currently selected, such that the information in the lower section 206e of pane 205a currently includes information about such positive preferences. In addition, one or more of the categories/domains 207 may be selected for expansion in the lower section 206e so as to show the known and preferred preferences for User X for that category/domain, such as is currently shown with respect to the "Sports" category/domain 207c. In particular, in this example, four known and inferred positive term preferences 208 are shown for the "Sports" category/domain 207c, including known preferences 208b-208d for terms "Hank Aaron," "home run," and "San Francisco 49ers," respectively, and inferred suggested preference 208a for terms "Bonds". In addition, in this example, User X may specify other preferences using user-selectable text input control 206c and selection control 206d. As one example, User X may be provided with a mechanism to select or otherwise indicate whether the suggested term preference 208a for term "Bonds" is an actual positive or negative preference, or to otherwise remove the suggested term preference from the current view... [0120]: In some embodiments, the information 205b may displayed some or all of the additional information 205b may be displayed to User X as part of pane 205a (e.g., by expanding category/domain 207d of pane 205a… [0121] In this example, the additional information 205b illustrates a known preference 211a of User X for the movie "Raging Bull" (e.g., based on information that is previously or dynamically supplied to the other service by the DSRD service, based on information that the other service previously obtained from User X or other sources, etc.), and illustrates three inferred suggested preferences 211b-211d for User X based on the known preference 211a and other preference information 208 available from the DSRD service. Thus, the system uses a prediction criterion adjustment unit equivalent to the application because the number of terms is increased when a user is interested/clicked in a desirable category. With predetermined preferences/texts related to the user, the selected category will recommend the user with preferences that the user might be interested in. The user can then select a different category which is equivalent to decreasing the level of granularity of the terms because references of the user is now changed to another topic so the system is using other data and the previous data as the interest information to provide recommendations under the new category). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamada to incorporate the teachings of Downs to improve the automatic relevance determinations and to improve ([0027] & [0075]).
Regarding claim 3, Kamada teaches all of the limitations of claim 1. Kamada further teaches wherein the processor executes the program to perform operations further comprising operation as an output suggestion determination unit configured to determine an output suggestion for input text data based on the interest information ([0080]: The useful information selector of the system selects useful information corresponding to a plurality of priority keywords (input text data) where the useful information storage unit stores a combination of a plurality of keywords and useful information mapped into each other. By selecting useful information based on a plurality of keywords, the probability of presenting useful information that matches the user's interest is increased. [0082]: The display controller displays the useful information output from the useful information selector on a screen of the display. Thus, the system suggests an output for a user based on the input text data or keywords).
Regarding claim 4, Kamada teaches an information processing apparatus, comprising: a processor configured with a memory storing a program executed by the processor to perform operations comprising: operation as a relevant information output unit configured to output relevant information relevant to interest information predicted to interest an 5individual user or a user group ([0079-0080]: When the useful information storage unit stores a combination of a plurality of keywords and useful information mapped into each other, the useful information selector selects useful information corresponding to a plurality of priority keywords and select the useful information from the information stored in the useful information storage unit. [0082]: The system contains a display controller that displays the useful information output from the useful information selector on a screen of the display); operation as a response input unit configured to receive a user response to the relevant information ([0083]: The feedback receiving unit of the system receives from the user an input for evaluation (user response) indicating whether user is interested in the content of the file originating the useful information); operation as a response determination unit configured to determine whether the response indicates interest in the relevant information ([0083-0084]: The feedback receiving unit receives from the user an input for evaluation indicating whether user is interested in the content of the file originating the useful information. The feedback is used to determine whether the useful information is of any significance to the user depends on how proper useful information is retrieved from the useful information storage unit based on the file processed by the access processor. Thus, the system receives user’s response to determine relevancy of the provided information to the user).
Downs teaches adjust a criterion for predicting the interest information to increase a level of detail of the interest information, by increasing a level of granularity of terms included in the interest information, based on determining that the user response indicates interest in the relevant information; and adjust the criterion for predicting the interest information to generalize the level of detail of the interest information, by decreasing the level of granularity of the terms included in the interest information, based on determining that the user response does not indicate interest in Please refer to claim 1 for the rejections and the motivational statement.
Regarding claim 5, Kamada teaches all of the limitations of claim 1. Kamada further teaches wherein the 15processor executes the program to perform operations further comprising operation as a relevant term obtaining unit configured to obtain a relevant term associated with the interest information based on an adjustment result from the prediction criterion adjustment unit ([0101]: When the user enters evaluation, the feedback receiving unit of the system receives the information. The weight adjusting unit adjusts the positive and negative weights of all keywords selected by the weight processor in accordance with the input. [0104]: By weighting keywords according to the user evaluation, the keywords are assigned the weight that reflects the preference of the user of the portable information device. This increases the likelihood that the useful information suited to the user preference is selected. Thus, after the evaluation, keywords or relevant terms are weighted to scale its relevancy to the interest information or the useful information).  
Regarding claim 6, Kamada teaches all of the limitations of claim 3. Kamada further teaches 20wherein the program causes the processor executes the program to perform operations further comprising operation as a relevant term obtaining unit configured to obtain a relevant term associated with the interest information based on an adjustment result from the prediction criterion adjustment unit ([0101]: When the user enters evaluation, the feedback receiving unit of the system receives the information. The weight adjusting unit adjusts the positive and negative weights of all keywords selected by the weight processor in accordance with the input. [0104]: By weighting keywords according to the user evaluation, the keywords are assigned the weight that reflects the preference of the user of the portable information device. This increases the likelihood that the useful information suited to the user preference is selected. Thus, after the evaluation, keywords or relevant terms are weighted to scale its relevancy to the interest information or the useful information).
Regarding claim 7, Kamada teaches all of the limitations of claim 4. Kamada further teaches wherein the program causes the processor executes the program to perform operations further comprising operation as a relevant term obtaining unit configured to obtain a relevant term associated with the interest information based on an adjustment result from the 17/19prediction criterion adjustment unit ([0101]: When the user enters evaluation, the feedback receiving unit of the system receives the information. The weight adjusting unit adjusts the positive and negative weights of all keywords selected by the weight processor in accordance with the input. [0104]: By weighting keywords according to the user evaluation, the keywords are assigned the weight that reflects the preference of the user of the portable information device. This increases the likelihood that the useful information suited to the user preference is selected. Thus, after the evaluation, keywords or relevant terms are weighted to scale its relevancy to the interest information or the useful information).
Regarding claim 8, Kamada teaches an information processing method, comprising: storing an input log of text data for a predetermined application (Fig. 4 & [0069-0070]: The system has a keyword storage unit (input log storage medium) that links keywords with weights and stores the association for each keyword wherein a fixed keyword group may be stored. Also, the keyword storage unit of the system also stores a positive weight and a negative weight for each keyword. Thus, the system has a location to store the keywords or text data for further processing steps);  5predicting, from the input log of the text data, interest information to interest an individual user or a user group that has input the text data ([0005]: The system obtains useful information that is relevant to the keyword which the user inputted at the web searching site at that time, or the keyword contained in the mail message being viewed by the user in the web mail service, is presented. This implies that the keyword or text data are inputted by the user which are collected to process relevant information subsequently. [0079]: The useful information selector of the system receives a priority keyword from the weight processor and selects useful information corresponding to the priority keyword from the information stored in the useful information storage unit. Thus, the system is configured to detect the interest information that the user is expecting or requesting); obtaining relevant information relevant to the interest information ([0079-0080]: When the useful information storage unit stores a combination of a plurality of keywords and useful information mapped into each other, the useful information selector selects useful information corresponding to a plurality of priority keywords and select the useful information from the information stored in the useful information storage unit. This is equivalent to obtaining relevant information to the interest information for a user according to plurality of keywords or text data); outputting the relevant information ([0082]: The system contains a display controller that displays the useful information output from the useful information selector on a screen of the display); receiving a user response to the relevant information ([0083]: The feedback receiving unit of the system receives from the user an input for evaluation (user response) indicating whether user is interested in the content of the file originating the useful information);  10determining whether the response indicates interest in the relevant information ([0083-0084]: The feedback receiving unit receives from the user an input for evaluation indicating whether user is interested in the content of the file originating the useful information. The feedback is used to determine whether the useful information is of any significance to the user depends on how proper useful information is retrieved from the useful information storage unit based on the file processed by the access processor. Thus, the system receives user’s response to determine relevancy of the provided information to the user).
Downs teaches adjusting a criterion for predicting the interest information to increase a level of detail of the interest information, by increasing a level of granularity of terms included in the interest information, based on determining that the user response indicates interest in the relevant information; adjusting the criterion for predicting the interest information to generalize the level of detail of the interest information, by decreasing the level of granularity of the terms included in the interest information, based on determining that the user response does not indicate interest in the relevant information; and outputting the criterion. Please refer to claim 1 for the rejections and the motivational statement.
Regarding claim 9, the non-transitory computer-readable storage medium storing an information 15processing program, which when read and executed, causes a processor of an information processing apparatus to perform all the limitations of the system disclosed in claim 8. Please refer to claim 8 shown above.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/C.D.V./           Examiner, Art Unit 2153